Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12,14,15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support for a “first extract” and “second extract” as now recited in claims 1-12, 14, 15. The instant spec only states that the coating is formed from a mixture of coffee extract and a coffee extract from the ground roast coffee particles. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112(b) rejections are withdrawn due to applicant’s amendments/arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16542002 in view of Soquet. 
Regarding claims 1,5,6,13, the ‘002 application teaches 
A coffee composition comprising: a plurality of one or more ground roast coffee particles; and a coating of that includes a mixture of one or more coffee extracts and 
The ‘002 application does not specifically teach that the ground roast coffee particles are compacted to a porosity of 40-80% to form a compacted structure. However, claim 1 is directed to a product and not the method of making(compacting). A product by process claim is evaluated for the properties instilled by the method. See MPEP 2113. As such, a compacting process would mainly affect the porosity of the ground roast coffee particles. Therefore, as long as the prior art achieves the claimed amount of porosity, then it meets the claim.  
Likewise, the ‘002 application teaches that the ground roast coffee particles have a density of about 0.26 g/cc to about 0.35g/cc(col 4, line 56-58). As such, Soquet teaches compacting of soluble coffee particles to a bulk density of 0.4 to 0.8g/cc(paragraph 26). Porosity is defined as the percentage of void spaces in a material. Consequently, porosity and density are inversely related, with a larger porosity or number of void spaces causing a lower density. Since the ‘002 application and Soquet teach similar densities, one of ordinary skill in the art would expect that the 
Regarding claim 2, the ‘002 application teaches the coffee composition of claim 1, wherein the coating is prepared by mixing instant coffee with water in a weight to weight ratio of instant coffee to solvent of about 1:4 to about 2:1 to form a solution of coffee extracts; mixing ground roast coffee particles and the solution of coffee extracts until a granulated composition is formed; and drying the granulated composition(claim 2).
Regarding claim 3, the ‘002 application teaches the coffee composition of claim 1, wherein the coating is prepared by mixing ground roast coffee particles and the liquid coffee concentrate until a granulated composition is formed; and drying the granulated composition(claim 3).
Regarding claim 4, the ‘002 application teaches that the coffee composition is a structured coffee composition in the form of a cylinder, cube, cuboid, sphere, pellet, ellipsoid, triangular pyramid, hexagonal prism, truncated triangular pyramid, truncated square pyramid, hexagonal pyramid, truncated hexagonal pyramid, cone, truncated cone, diamond, a three dimensional shape with an oval-shaped face, a three dimensional shape with heart-shaped face, a three dimensional shape with triangle-shaped face, or pillow(claim 12).
Regarding claim 7, the ‘002 application teaches that the coffee composition is free of non-coffee binders(claim 4).

Regarding claim 9, the ‘002 application teaches that the coffee composition of claim 1, wherein the coffee composition exhibits a water activity of about 0.35 to about 0.42(claim 9).
Regarding claim 10, the ‘002 application teaches that the structured coffee composition readily disintegrates when contacted with brewing water for a brewing cycle(claim 13).
Regarding claim 11, the ‘002 application teaches that the structured coffee composition disassociates in hot water in about 15 to about 21 seconds, in room temperature water in about 1 minute 7 seconds to about 1 minute 24 seconds, and in cold water in about 2 minutes 51 seconds to about 4 minutes 12 seconds(claim 14).
Regarding claim 12, the ‘002 application does not specifically teach that the structured coffee composition of claim 10, wherein four 8.5 gram structured coffee compositions extract in 1700 milliliters of cold water at about 38.7 to about 42.3 °F in about 2 to about 4 hours for cold brew coffee with a percent brew solids of about 1.0 to about 1.5. However, the ‘002 application teaches the same structured coffee composition as claimed comprising 10 to about 40 wt% instant coffee extract and about 60 wt% to about 90wt% ground roast coffee particles(claim 1), with the instant coffee extract being soluble in water. Soquet further renders obvious a porosity of about 55 to 60%, which is encompassed by the claimed range of greater than 40%. Therefore, one would expect that the ground roast particles bound with the coffee extract would extract 
Regarding claim 14, the ‘002 application teaches that the coffee composition will produce a brewed coffee that is perceived as not stale after the coffee composition is aged for 4 days in a UV light box with an exposed surface to area volume ratio of less than 0.82(claim 5).
Regarding claim 15, the ‘002 application teaches that the coffee composition after exposure to UV light for a period of 7 days produces a brewed coffee with a hexanal content of less than 40 ng/g(claim 6).
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The 112 (b) rejections are withdrawn due to applicant’s amendments/arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8,10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubsen(US 3713842) in view of Soquet(US 2016/0120202).
	Regarding claims 1, Lubsen teaches a structured coffee composition comprising;
	A plurality of one or more ground roast coffee particles; and 
	A matrix coating that includes a coffee extract on the outer surface of the ground roast coffee particles(example, col 2, line 34-36). Lubsen teaches that the coated coffee composition is prepared by spraying instant coffee extract onto ground roast coffee particles and mixing the ground roast particles and instant coffee extract until a 
	Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	Lubsen teaches that the coffee composition comprises 10.8wt% coffee extract and the remainder ground roast coffee particles(i.e. 89.2wt%)(col 7, line 28-30).
	Lubsen teaches that the coating of the coffee extract binds the plurality of the coffee particles together to form a three-dimensional coffee structure(example).
	 

As such, Soquet teaches compacting of soluble coffee particles to a bulk density of 0.4 to 0.8g/cc(paragraph 26). Likewise, Lubsen teaches that the ground roast coffee particles have a density of about 0.3 g/cc to about 0.35g/cc(col 4, line 56-58). Porosity is defined as the percentage of void spaces in a material. Consequently, porosity and density are inversely related, with a larger porosity or number of void spaces causing a lower density. Since Lubsen and Soquet teach similar densities, one of ordinary skill in the art would expect that the references also have similar porosities. Specifically, one of ordinary skill in the art would expect Lubsen to have a porosity around 55 to 60% as taught in Soquet. 
Regarding claim 2, Lubsen teaches that the coating is prepared by spraying instant coffee extract onto ground roast coffee particles until a granulated composition is formed(col 4, line 22-25). Lubsen further teaches drying the granulated composition(col 6, line 22-32). 
Lubsen teaches that the instant coffee extract is a liquid composition(i.e. it is sprayed onto the ground roast coffee particles). Therefore, it would have been obvious to mix instant coffee with water in order to form a liquid instant coffee extract. 

Since the coffee extract is used as a binder, it would have been obvious to adjust the instant coffee to water ratio in order to achieve the proper consistency for binding purposes.
Lubsen teaches mixing ground roast coffee particles with a solution of first coffee extracts(instant coffee) as is required in claim 2. Since this process is the same as recited in claim 2 and in the instant spec, the mixing of the instant coffee with the ground roast coffee particles further extract some level of coffee extract from the ground roast coffee particles, thus forming a matrix coating comprising an instant coffee extract(first extract) and an extract form the ground roast coffee particles(second extract) as claimed. As such, the instant spec does not dictate that the instant coffee has to be applied at a high temperature and recites merely mixing the ground roast coffee particles with a first coffee extract(instant coffee in Lubsen), thereby extracting a second extract from the ground roast coffee particles(see instant claim 15).

Lubsen does not specifically teach that a “sticky granulated composition is formed”. However, since the instant coffee extract binder functions to stick the roast coffee particles together, the granulated composition is considered to be “sticky” as claimed. 
Regarding claim 3, Lubsen teaches that the ground roast coffee particles is mixed with an instant coffee extract with a soluble solids content of 63 to 65%, 
Lubsen further teaches drying the granulated composition(col 6, line 22-32).
Lubsen does not specifically teach that a “sticky granulated composition is formed”. However, since the instant coffee extract binder functions to stick the roast coffee particles together, the granulated composition is considered to be “sticky” as claimed. 
Regarding claim 4, Lubsen teaches that the coffee composition is a structured coffee composition that comprises an “irregular” shape(col 7, line 31-34). While Lubsen does not specifically teach that the shape is one of the claimed shapes, the irregular shape formed would likely resemble one of the claimed shapes. For example, since a “pillow” can be in a variety of shapes the irregular shape of the coffee composition of Lubsen could be considered a “pillow” as claimed. 
Furthermore, it would have been obvious to adjust the shape of the coffee composition in order to achieve the desired bulk density. As such, changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  

Regarding claim 6, Lubsen is silent on the thickness of the outer coating. However, Lubsen teaches coating the ground roast coffee particles using the same method that is outlined in claim 2(mixing instant coffee with water and coating the ground roast coffee particles, col 3, line 35-39) in the same amounts as claimed. Therefore, one of ordinary skill in the art would expect that the coating would be present in the amount claimed, specifically since the amount claimed is very broad with a range of about 5 microns to about 1,500 microns. 
Furthermore, Lubsen teaches that the coffee extract is used as a binder for the ground roast coffee particles in order to form an agglomerated coffee product with a desired bulk density(col 2, line 1-6). Therefore, it would have been obvious to adjust the thickness of coffee extract coating in order to properly agglomerate the ground roast coffee particles.

Regarding claim 7, Lubsen teaches that the coffee composition only comprises ground, roast coffee particles and coffee extract(example). Therefore, the coffee composition is free of non-coffee binders. 

Regarding claim 10, Lubsen does not specifically teach that the structured coffee composition readily disintegrates when contacted with brewing water for a brewing cycle. However, Lubsen teaches the same structured coffee composition as claimed comprising 10.8% instant coffee extract and 89.2wt% ground roast coffee particles(example), with the instant coffee extract being soluble in water. Soquet further renders obvious a porosity of about 55 to 60%, which is encompassed by the claimed range of greater than 40%. Therefore, one would expect that the ground roast particles would readily disintegrate when contacted with brewing water for a brewing cycle.
Regarding claim 11, Lubsen does not specifically teach that disassociates in hot water in about 15 to about 21 seconds, in room temperature in about 1 minutes 7 seconds to about 1 minute 24 seconds, and in cold water in about 2 minutes 51 seconds to about 4 minutes 12 seconds. However, Lubsen teaches the same structured coffee composition as claimed comprising 10.8% instant coffee extract and 89.2wt% ground roast coffee particles(example), with the instant coffee extract being soluble in 
Regarding claim 12, Lubsen does not specifically teach that the structured coffee composition of claim 10, wherein four 8.5 gram structured coffee compositions extract in 1700 milliliters of cold water at about 38.7 to about 42.3 °F in about 2 to about 4 hours for cold brew coffee with a percent brew solids of about 1.0 to about 1.5. However, Lubsen teaches the same structured coffee composition as claimed comprising 10.8% instant coffee extract and 89.2wt% ground roast coffee particles(example), with the instant coffee extract being soluble in water. Soquet further renders obvious a porosity of about 55 to 60%, which is encompassed by the claimed range of greater than 40%. Therefore, one would expect that the ground roast particles bound with the coffee extract would extract at the same time in cold water with the same percent brew solids as claimed due to the identical nature of the prior art. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubsen(US 3713842) in view of Soquet(US 2016/0120202) further in view of Bunke(US 6783791).
Regarding claim 9, Lubsen is silent on the water activity of the coffee composition. However, Bunke teaches a ground coffee composition that is used to make fresh brewed beverages(abstract). Bunke teaches that the ground coffee composition has a water activity of less than 0.85(example 1). It would have been . 


Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubsen(US 3713842) in view Soquet(US 2016/0120202) further in view of McSwiggin(US 3769031)
Regarding claim 14, Lubsen does not specifically teach that “wherein the coffee composition will produce a brewed coffee that is perceived as not stale after the coffee composition is aged for 4 days in a UV light box with an exposed surface to area volume ratio of less than 0.82”. However, Lubsen teaches the structured coffee composition of claim 1 comprising a plurality of one or more ground roast coffee particles and a coating of one or more coffee extracts and one or more extracts from the ground or roast coffee particles. Therefore, one of ordinary skill in the art would expect that the composition of the prior art would have the same associated properties of claim 1 including the level of staling after it has been aged for 4 days in a UV light box with an exposed surface area to area volume ratio of less than 0.82. 
Furthermore, McSwiggin teaches that for ground and roast coffee compositions the moisture content is critical for preventing staling, with a moisture content of 2.5 to 7.0 percent weight preventing staling and flavor degradation(col 5, line 30-60). 

Regarding claim 15, Lubsen is silent on the hexanal content of the brewed coffee after the coffee composition has been exposed to UV light for a period of 7 days. However, Lubsen teaches the structured coffee composition of claim 1 comprising a plurality of one or more ground roast coffee particles and a coating of one or more coffee extracts and one or more extracts from the ground or roast coffee particles. Therefore, one of ordinary skill in the art would expect that the composition of the prior art would have the same associated properties of claim 1 including the hexanal content of the brewed coffee after the coffee composition has been exposed to UV light for 7 days. 
Furthermore, as stated above, it would have been obvious to adjust the moisture content of the coffee composition to prevent staling of the brewed coffee beverage. According to the instant spec, hexanal content is associated with staling. Therefore, if the staling effect was minimized as taught in McSwiggin, one of ordinary skill in the art would expect a minimal hexanal content in the brewed coffee of less than 40ng/g after exposure to UV light for a period of 7 days


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Regarding the double patenting rejection, the applicant argues that the ‘002 application does not specifically teach that the ground roast coffee particles are compacted to a porosity of 40-80% to form a compacted structure. However, claim 1 is directed to a product and not the method of making(compacting). A product by process claim is evaluated for the properties instilled by the method. See MPEP 2113. As such, a compacting process would mainly affect the porosity of the ground roast coffee particles. Therefore, as long as the prior art achieves the claimed amount of porosity, then it meets the claim.  
Likewise, the ‘002 application teaches that the ground roast coffee particles have a density of about 0.26 g/cc to about 0.35g/cc(col 4, line 56-58). As such, Soquet teaches compacting of soluble coffee particles to a bulk density of 0.4 to 0.8g/cc(paragraph 26). Porosity is defined as the percentage of void spaces in a material. Consequently, porosity and density are inversely related, with a larger porosity or number of void spaces causing a lower density. Since the ‘002 application and Soquet teach similar densities, one of ordinary skill in the art would expect that the references also have similar porosities. Specifically, one of ordinary skill in the art would expect the ‘002 application to have a porosity around 55 to 60% as taught in Soquet. 

Regarding the 103 rejection, the applicant argues that Lubsen does not specifically teach that the ground roast coffee particles are compacted to a porosity of 40-80% to form a compacted structure as now recited in claim 1. However, claim 1 is directed to a product and not the method of making(compacting). A product by process 
As such, Soquet teaches compacting of soluble coffee particles to a bulk density of 0.4 to 0.8g/cc(paragraph 26). Likewise, Lubsen teaches that the ground roast coffee particles have a density of about 0.3 g/cc to about 0.35g/cc(col 4, line 56-58). Porosity is defined as the percentage of void spaces in a material. Consequently, porosity and density are inversely related, with a larger porosity or number of void spaces causing a lower density. Since Lubsen and Soquet teach similar densities, one of ordinary skill in the art would expect that the references also have similar porosities. Specifically, one of ordinary skill in the art would expect Lubsen to have a porosity around 55 to 60% as taught in Soquet. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791